IN THE SUPREME COURT OF IOWA
                                 No. 10 / 06-1760

                            Filed February 23, 2007


IOWA SUPREME COURT ATTORNEY
DISCIPLINARY BOARD,

      Complainant,

vs.

STEVEN B. JOY,

      Respondent.


      On review of the report of the Grievance Commission.



      Grievance       Commission       reports    respondent           has    committed

numerous acts of neglect and other misconduct and recommends

suspension     of    respondent’s    license     to        practice   law.     LICENSE

SUSPENDED.



      Charles       Harrington   and    Teresa        A.    Vens,     Des    Moines,   for

complainant.



      Steven B. Joy, Grand Junction, pro se.
                                     2

APPEL, Justice.

      In this matter, the Grievance Commission recommends suspension

of Steven B. Joy’s license to practice law in Iowa for a period of two years

without possibility of reinstatement as a result of neglect on multiple

matters and other professional misconduct under the Iowa Code of

Professional Responsibility, which governed conduct of Iowa attorneys

prior to July 1, 2005. The Commission further recommends that prior to

any application for reinstatement, Joy undertake ethics training, obtain

an evaluation from a licensed health care professional, and pay certain

monetary amounts owed to former clients. While Joy did not participate

in the hearing and has not appealed, we review attorney disciplinary

matters de novo.     After review of the entire record, we suspend Joy’s

license indefinitely, with no possibility of reinstatement for eighteen

months, and adopt as our own most of the conditions on reinstatement

recommended by the Commission.

      I.      Prior Proceedings.

      Steven B. Joy is an Iowa attorney. He was admitted to the practice

of law in Iowa in 1990. At the time of these disciplinary proceedings, Joy

was a sole practitioner in Mechanicsville, Iowa.
      On June 26, 2006, the Iowa Supreme Court Attorney Disciplinary

Board filed a complaint against Joy alleging five counts of ethical

violations.   Counts I through III alleged neglect and other professional

misconduct in connection with three estates. Count IV alleged that Joy

had failed to properly handle tax returns for a husband and wife. Count

V alleged that Joy had failed to cooperate with the Board in connection

with its investigation of complaints made against him.

      Joy filed an answer before the Board generally denying the

charges, but did not appear at the scheduled hearing on October 5,
                                       3

2006.         At the hearing, the Commission heard testimony from five

witnesses. The Commission also received into evidence thirteen exhibits,

which provided extensive documentation regarding the matters which

Joy allegedly neglected as well as Joy’s nonresponsiveness to inquiries of

the Board.

        On November 3, 2006, the Commission issued its Findings of Fact,

Conclusions of Law, and Recommendation in this matter.                 The

Commission found that Joy had neglected the three estates in question,

disregarded various court orders, engaged in misrepresentations to the

courts and clients, did not return unearned attorneys’ fees in one case,

and failed to cooperate with the Board on a number of occasions.

        II.      Standard of Review.

        Review of attorney disciplinary proceedings is de novo. Iowa Ct. R.

35.10(1). In deciding the matter, the court considers the findings of fact

and disciplinary recommendation of the Commission. Iowa Supreme Ct.

Bd. of Prof’l Ethics & Conduct v. Honken, 688 N.W.2d 812, 815 (Iowa

2004).         The Board must prove ethical violations by a “convincing

preponderance of the evidence.” Iowa Supreme Ct. Bd. of Prof’l Ethics &

Conduct v. Williams, 675 N.W.2d 530, 531 (Iowa 2004).        Upon review,
this court may impose a greater or lesser sanction than the Commission

recommended. Iowa Ct. R. 35.10(1).

        III.     Facts.

        As required by Iowa Court Rule 35.10(1), we have conducted a de

novo review of the entire record in this matter.

        A.       Estate of Colleen M. Shulista.

        Count I of the petition related to Joy’s handling of the estate of

Colleen M. Shulista. The record shows that this matter involved a simple

estate with only one small parcel of farmland.       The evidence further
                                     4

established that Joy did not complete the required work in a timely

manner, which resulted in the district court clerk issuing two

delinquency notices.      After unsuccessfully attempting to establish

communications with Joy through repeated phone calls and a certified

letter, the executor hired another attorney to complete the work on the

estate.    The estate was open for over four years prior to closure. See

generally Iowa Code § 633.473 (2003) (requiring closure of estate within

three years unless otherwise ordered by the court).

      Joy compounded his neglect by being less than candid with the

court. For example, Joy responded to one of the delinquency notices by

stating that the remaining work to be done was to obtain an income tax

acquittance, prepare the final report, and prepare and file an affidavit for

change of title. Joy failed to disclose that state and federal tax returns

had not been prepared or filed.

      B.      Estate of Viola Irene Krumm Williams.

      Count II of the petition concerns the estate of Viola Irene Krumm

Williams. The evidence established that Joy failed to complete the work

on this estate in a timely manner. Because of his tardiness, the district

court clerk issued seven notices of delinquency, and this estate remained
open for a five-and-a-half-year period prior to closure.

      In addition, the evidence established that Joy did not comply with

orders of the court in this matter.       After the clerk issued its fifth

delinquency notice, Joy sought direction from the court, claiming he “had

had no contact with Fiduciaries in this estate for an extensive period of

time.” The district court set the matter for hearing, directed Joy to mail

notice to the fiduciaries and beneficiaries of the estate, and ordered Joy

to file an affidavit with the court stating that mailing of the notice had

been accomplished. On the date set for the hearing, neither Joy nor the
                                     5

fiduciaries appeared.      Joy also failed to file the required affidavit

regarding notice to the fiduciaries and beneficiaries, as directed by the

district court.

      Eventually, as in the Shulista matter, the executors of the estate

took matters into their own hands and filed a pro se application for a

hearing.     The district court complied with their request, and on the

scheduled date, the executors, but not Joy, appeared. The district court

entered an order requiring Joy to prepare a final report no later than

July 15, 2003, or “appropriate sanctions shall be imposed.” On July 15,

Joy called the district court, stating that the final report would be mailed

that same day.       It was not.   When the district court subsequently

scheduled a hearing to show cause why sanctions should not be

imposed, in light of Joy’s noncompliance, Joy did not appear.           The

district court rescheduled the hearing, and to ensure notice, directed the

sheriff to personally serve Joy. Joy again did not appear. An attorney

who happened to be in the courthouse on other matters, however,

advised the court that Joy was hospitalized.      As a result, the district

court rescheduled the hearing yet again.

      The record does not clearly indicate what happened after the
rescheduled hearing, but progress on the estate still was not made. The

executors eventually wrote the district court a letter, stating that Steven

Joy failed to appear at three hearings, and asking “where do we go from

here?”     In response to the letter, the district court scheduled another

hearing, with the executors and their attorney directed to show cause

why they should not be removed due to their failure to close the estate.

Notice was sent to Joy by ordinary mail.

      The executors appeared at the hearing in person, but Joy did not.

In a post-hearing order, the district court removed Joy as attorney for the
                                     6

estate. The court further ruled that Joy was not entitled to the second

half of attorneys fees paid by the estate because the final report had not

been filed and court costs not paid as required by rule 7.2 of the Iowa

Rules of Probate Procedure. As a sanction for his failure to comply with

prior court orders and for his failure to assist the fiduciaries in

administering this estate, the district court ordered Joy to return

$1,519.07 to the clerk for payment to the executors of the estate within

ten days.

      The record shows that Joy did not repay the amount in ten days.

As a result, the district court entered a further order entering a

$1,519.07 judgment against Joy in favor of the beneficiaries. The estate

was finally closed after being open for a five-and-a-half-year period.

      C.       Estate of Scott David Boots.

      Count III of the petition concerned the estate of Scott David Boots.

The record shows that a total of five delinquency notices were issued in

this estate.    Again, the record demonstrates that Joy did not attend

scheduled court hearings and, on at least one occasion, failed to file an

affidavit showing that notice of a hearing had been sent to fiduciaries as

required by court order.      As in the Shulista matter, the executors
ultimately took matters into their own hands.             They eventually

discharged Joy and hired attorney Janette Voss to complete work on the

estate.

      At a hearing attended by Joy and Voss, Joy represented to the

district court that the final report, the Iowa inheritance tax return, and

all fiduciary income tax returns (state and federal) had been prepared.

He further represented that he would deliver them to Voss within the

next several days.    In light of these representations, the district court

ordered that the Iowa inheritance tax return and all fiduciary income tax
                                     7

returns be filed in short order.      Joy was further directed to file a

compliance report with the clerk indicating that these actions had been

taken. Joy did not deliver the documents, however, and did not file a

compliance report as required by court order.

         When the matter was set for another hearing, Joy was ordered to

appear but again did not. Joy was ordered to turn over his entire file to

successor counsel, and again failed to do so. Eventually the estate was

closed, without Joy’s further assistance, after being open for almost ten

years.

         D.   Tax Returns of Svobodas.

         Count IV of the complaint concerned the tax representation of

Charles and Colleen Svoboda.       Joy had been a family friend of the

Svobodas for years and had completed the couple’s tax returns for over a

decade. On March 13, 2002, Joy agreed to prepare the Svobodas’ state

and federal income tax returns for calendar year 2001. At that time, the

Svobodas left with Joy relevant documentation, including depreciation

schedules related to their farming business.

         On April 15, Joy told the Svobodas that he was working on their

returns, but had not yet completed them. He advised that he would file
an extension that day. On April 30, Joy informed the Svobodas that he

had filed an extension. On May 7, he told the couple that the returns

would be completed the following week.

         When there was no further communication from Joy, the Svobodas

attempted to contact him at his office phone, which was disconnected,

and by cell phone.     On July 3, 2002, Charles Svoboda went to Joy’s

office, and saw Joy’s auto parked behind it. When there was no answer

at the office door, Charles left a note on the windshield of the car, asking

Joy to contact them as soon as possible. Two hours later, the note had
                                        8

been removed from the windshield, but Joy did not communicate with

the Svobodas. In frustration, the Svobodas paid a patron to inform them

when Joy was leaving a local bar. Eventually, the Svobodas tracked Joy

down, and the attorney promised to return the records. Joy, however,

failed to produce the records.       Fortunately, the Svobodas were able to

have the returns completed by another attorney. Because Joy did not file

the extension, the Svobodas were initially penalized $1,354.23, which

was later reduced to $94.10.

      E.     Failure to Cooperate.

      Count V of the complaint related to Joy’s failure to cooperate with

the Board. The evidence establishes that Joy received communications

from the Board regarding a number of disciplinary matters and did not

respond in a timely manner. When some of the Board’s inquiries were

sent, Joy was a resident at Teen Challenge of the Midlands, a religiously

based, intensive residential counseling program in Colfax, Iowa. Because

of his participation in the program and his lack of access to records and

files, Joy sought an extension of time in which to respond. The Board

granted him the requested extension.              Joy, ultimately, left the Teen

Challenge program, but did not provide the Board with substantive
responses to its inquires.       After the Board filed its complaint in this

matter, Joy filed a conclusory answer denying most of the allegations,

but did not participate in the hearing.

      F.     Previous Discipline.

      There is no record of prior discipline related to neglect of client

matters or other professional misconduct.               On January 5, 2004,

however, Joy’s license to practice law was suspended for failure to

comply     with   the   client   security   and    continuing   legal   education

requirements of this court.
                                      9

      IV.    Ethical Violations.

      A.     Neglect.

      In Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Moorman,

683 N.W.2d 549 (Iowa 2004), we observed that neglect has “generally

been recognized to involve indifference and a consistent failure to

perform those obligations that a lawyer has assumed, or a conscious

disregard for the responsibilities a lawyer owes to a client.” 683 N.W.2d

at 551 (citations omitted).      Neglect cannot be found if the acts or

omissions complained of were inadvertent or the result of an error of

judgment made in good faith. Comm. of Prof’l Ethics & Conduct v. Rogers,

313 N.W.2d 535, 536 (Iowa 1981). In the context of estate work, this

court held that neglect occurs where a lawyer “repeatedly failed to

perform required functions as attorney for the executor, repeatedly failed

to meet deadlines, and failed to close the estate[s] within a reasonable

period of time.”      Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Grotewold, 642 N.W.2d 288, 293 (Iowa 2002). An attorney who neglects

legal matters violates DR 6-101(A)(3) (providing a lawyer shall not neglect

a client’s legal matter) and DR 7-101(A)(2) (providing a lawyer shall not

intentionally fail to carry out a contract of employment for professional

legal services).

      The Board clearly proved by a convincing preponderance of the

evidence that Joy neglected the Shulista, Williams, Boots, and Svoboda

matters. The persistent pattern of delinquencies, missed deadlines, and

evasive and misleading statements by Joy in each of these demonstrates

neglect rather than mere inadvertence or mistake. As a result, we find

that Joy has violated DR 6-101(A)(3) and DR 7-101(A)(3) in each of these

four matters.      See Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.
                                      10

Ruth, 656 N.W.2d 93 (Iowa 2002) (holding lawyer violated ethics rules by

failing to close estate within three years).

      In addition, a lawyer who fails to meet applicable deadlines

engages in conduct that is prejudicial to the administration of justice and

violates   DR   1-102(A)(5)   (prohibiting     conduct   prejudicial   to   the

administration of justice).    Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Lesyshen, 712 N.W.2d 101, 105 (Iowa 2006); Comm. on Prof’l Ethics &

Conduct v. Thomas, 495 N.W.2d 684, 686 (Iowa 1993).                    Joy has

repeatedly violated this canon of professional ethics as well.

      B.    Failure to Comply with Court Orders.

      Under our disciplinary rules, a lawyer cannot disregard a ruling of

a tribunal made in the course of a proceeding. Honken, 688 N.W.2d at

820; Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Daggett, 653
N.W.2d 377, 381 (Iowa 2002). An attorney who disregards a court order

violates DR 7-106(A) (a lawyer shall not disregard a ruling of a tribunal).

      In this case, there is at least a question regarding whether Joy had

actual knowledge of various court orders entered in the proceedings. The

record indicates that during calendar year 2003, Joy experienced

considerable instability in his life. The evidence shows that at some time
in June 2003, for example, his office phone was disconnected. Later in

2003 it appears that he no longer resided in Mechanicsville and may

have lived temporarily with his mother in Jefferson, Iowa.        The record

also establishes that for a period of time prior to January 6, 2004, Joy

resided in Colfax, Iowa, while participating in Teen Challenge of the

Midlands. Nearly all of the orders involved in these matters were sent to

post office boxes in Mechanicsville, Iowa.

      The evidence shows, however, that on February 7, 2003, Joy filed

virtually identical applications for orders in the Williams and Boots
                                     11

matters seeking to explain the delinquencies and buy more time to close

the estates. Contemporaneously with the filing of these applications, Joy

filed with the district court clerk two orders which, among other things,

set a hearing date on both matters for April 11, 2003, directed Joy to

serve notice on fiduciaries and residuary beneficiaries, and ordered Joy

to file an affidavit stating that the prescribed notice had occurred. Joy

must have had knowledge of these orders, which he himself filed. The

evidence shows that Joy violated DR 7-106(A) by failing to comply with

the orders in both cases, with the predictable result that hearings had to

be rescheduled, thereby causing further delay in the already delinquent

estates.

        In the Williams matter, the district court on June 13, 2003,

entered an order requiring Joy to prepare a final report no later than

July 15, 2003.      This is about the time that Joy’s office phone was

disconnected. Although Joy did not attend the June 13, 2003 hearing,

Joy himself called the district court judge on July 15, 2003, thereby

demonstrating knowledge of the order and its requirements. He advised

the district court judge that the final report would be mailed that same

date.    Joy violated DR 7-106(A) by not filing the final report in the
Williams matter on July 15 or any time thereafter.

        In the Boots matter, the district court, after a hearing on May 30,

2003, attended by Joy and the fiduciaries’ personal attorney, ordered Joy

to provide to the fiduciaries’ personal counsel a final report, Iowa

inheritance tax return, and all fiduciary tax returns for execution and

filing. Joy was further ordered to file with the court a compliance report

by June 27, 2003, confirming that these actions had been taken. The

district court clerk mailed the order to Joy on June 2, 2003. Because it

is clear that Joy received the June 13, 2003 order, mailed to him by the
                                     12

district court in the Williams matter, we can only conclude that a similar

court order mailed to Joy two weeks earlier was also received.         Joy

violated DR 7-106(A) when he failed to file the compliance report by

June 27, 2003, and by failing to take the actions required in the order.

      Lastly, in the Williams matter, on January 21, 2004, the district

court ordered Joy to return within ten days of the receipt of the order

one-half of the fees held by Joy in trust, or $1,519.17, because the fees

had not been earned under Probate Rule 7.2 and as a sanction for Joy’s

lack of attention to the file.   This order was sent to P.O. Box 177 in

Mechanicsville, Iowa. The record shows that on January 6, 2004, Joy

sent a handwritten letter to the Board of Professional Ethics and

Conduct stating that he no longer resided in Colfax, Iowa, and that

future correspondence should be sent to P.O. Box 177 in Mechanicsville.

On February 2, 2004, Joy signed a receipt for a certified letter sent by

the Board to that address. As a result, we conclude that Joy received the

order in the Williams case directing him to refund the fee.

      Although there is no evidence in the record to show that he

converted the funds to his own use, Joy did not comply with the

January 21, 2004, order to release the funds from his trust account.
Ultimately, the district court entered judgment against Joy in favor of the

beneficiaries for this amount on February 13, 2004. Refusing to refund

the fee in violation of the court order violates DR 7-106(A) as well as DR

9-102(B)(4) (lawyer shall promptly pay or deliver to client the property in

possession of lawyer which client is entitled to receive).

      C.    Misrepresentations.

      An attorney is prohibited from engaging in conduct involving

dishonesty, fraud, misrepresentation, and deceit. In connection with this

bedrock principle, we have stated that a “casual, reckless disregard for
                                   13

the truth” warrants discipline. Daggett, 653 N.W.2d at 380. Statements

by an attorney which evince lack of respect for the truth violate DR 1-

102(A)(4) (a lawyer shall not engage in conduct involving dishonesty,

fraud, deceit, or misrepresentation). Our ethics rules also prohibit other

conduct which reflects adversely on a lawyer’s fitness to practice law.

DR 1-102(A)(6).

      The record in this case demonstrates that Joy engaged in a pattern

of misrepresentations designed to conceal his neglect of the files, which,

at a minimum, amounts to a reckless disregard for the truth.          For

example, in the Shulista and Williams matters, Joy represented, in

response to delinquency notices, that minimal work needed to be

completed on the estates when work, such as the preparation and filing

of various tax returns, remained to be done. While an attorney is not

subject to discipline because of an honest mistake, the record here

shows that Joy engaged in an effort to minimize his lack of attention and

neglect of client matters. Honken, 688 N.W.2d at 817; Iowa Supreme Ct.

Bd. of Prof’l Ethics & Conduct v. Smith, 569 N.W.2d 499, 501 (Iowa 1997).

      Joy also made false statements to his clients in the Svoboda

matter. Joy advised his clients that he had timely filed a request for an
extension to file their tax returns when he had not done so.

Misinforming a client about the status of tax returns is an ethical

violation. Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Reedy, 586
N.W.2d 701, 702 (Iowa 1998).

      While these statements might be viewed in isolation as mere

mistakes, the totality of facts and circumstances here convinces us that

the statements were made to mask Joy’s neglect. At a minimum, they

demonstrate a reckless disregard for the truth and, as a result, Joy

violated DR 1-102(A)(4).
                                          14

      In addition, Joy made statements to the district court on two

occasions indicating that he would take prompt action in the future. In

the Williams matter, Joy advised a district court judge that he would

personally mail a final report to the district court that same day. He did

not, however, do so on that day or any other day thereafter. In the Boots

matter, Joy advised the district court that he would provide counsel for

the fiduciaries with copies of various estate documents for their

signatures in a few days.      He did not do so.      While it is questionable

whether statements of future intent are misrepresentations of fact, Joy’s

demonstrated unreliability violates DR 1-102(A)(5) (prohibiting conduct

prejudicial to the administration of justice) and DR 1-102(A)(6)

(prohibiting conduct that reflects adversely on fitness to practice law).

      D.      Failure to Turn Over Client Papers.

      A lawyer has a responsibility to turn over client papers and

property to which the client is entitled prior to withdrawal from

employment.      DR 2-110(A)(2).          On two occasions, clients who had

obtained the services of other lawyers requested that Joy turn over client

papers. In the Svoboda matter, Joy promised that he would provide the

tax files, but did not do so. In the Boots matter, Joy was ordered to turn
the file over to counsel for Boots, but again failed to do so. As a lawyer,

Joy has a responsibility to provide clients and successor counsel with

client papers under the circumstances presented here. Iowa Supreme Ct.

Bd. of Prof’l Ethics & Conduct v. Freeman, 603 N.W.2d 600, 602 (Iowa

1999).     His failure to do so violates DR 2-110(A)(2) and also reflects

adversely on his fitness to practice law in violation of DR 1-102(A)(6).

      E.      Lack of Response to Board Inquiries.

      At the time of the above matters, failing to timely respond to the

Board’s    inquiries   gave   rise   to    an   independent   ethical   violation.
                                    15

Grotewold, 642 N.W.2d at 293. An attorney who fails to timely respond

to the Board’s inquiries violates DR 1-102(A)(5) and (6).

       The record in this case shows that Joy failed to respond to each of

the four claims investigated in this matter.     The filing of a conclusory

answer, moreover, was not sufficient.         The work of the Board, the

Commission, and this court has been made more difficult by the lack of

response.    Under the circumstances, the record establishes that Joy

repeatedly violated DR 1-102(A)(5) and (6).

       V.     Sanctions.

       In determining the appropriate sanction, this court considers “the

nature of the alleged violations, the need for deterrence, protection of the

public, maintenance of the reputation of the [bar] as a whole, and the

respondent’s fitness to continue in the practice of law.” Freeman, 603
N.W.2d at 603.     The court considers both aggravating and mitigating

circumstances in setting the sanction.     Iowa Supreme Ct. Bd. of Prof’l

Ethics & Conduct v. Sherman, 637 N.W.2d 183, 187 (Iowa 2001).

       In cases involving neglect, this court has generally imposed

discipline ranging from a public reprimand to a six-month suspension,

depending upon relevant facts and circumstances. Freeman, 603 N.W.2d
at 603.     An important factor is the prejudice caused by the neglect.

Under the record here, no substantive rights were lost as a result of

neglect itself.

       Where neglect is compounded by other serious offenses, however,

this court has suspended the license of the offending attorney for

substantial periods of time. Iowa Supreme Ct. Att’y Disciplinary Bd. v.

McCann, 712 N.W.2d 89 (Iowa 2006) (two-year suspension for multiple

acts of neglect, misrepresentations to court, numerous accounting

failures, misuse of client funds, and failure to respond to ethics
                                     16

investigation); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Sotak, 706
N.W.2d 385 (Iowa 2005) (two-year suspension for violations including

neglect, misrepresentations to clients, settlement and dismissal of cases

without client consent, and failure to promptly release client funds); Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Moonen, 706 N.W.2d 391 (Iowa

2005) (eighteen-month suspension for violations including neglect of

probate matters, self-dealing and taking fees without proper accounting,

improper tactics in proceedings, lack of proper accounting procedures,

and failure to respond to ethics investigation); Honken, 688 N.W.2d at

812 (two-year suspension for violations including multiple acts of

neglect, misrepresentations to the court, misrepresentations to client,

conflicts of interest, and failure to respond to ethics complaint); Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Rauch, 650 N.W.2d 574

(Iowa 2002) (one-year suspension for violations including neglect,

misrepresentation, and improper ex parte communications); Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. D’Angelo, 619 N.W.2d 333

(Iowa 2000) (three-year suspension for violations including neglect,

accepting   fees   without   court    authorization,   misrepresentations,

disregarding a court order, habitually disregarding statutes and court

rules); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Jay, 606
N.W.2d 1 (Iowa 2000) (one-year suspension for violations including

neglect, misrepresentation of status of proceedings, and failure to refund

attorneys fees, aggravated by history of two prior disciplinary problems).

Here, Joy’s neglect is substantially compounded by his refusal to comply

with court orders, his misrepresentations to the court and clients, and

his lack of cooperation with the Board.

      It is possible that there are mitigating circumstances that, while

not excusing the disciplinary violations, might have a bearing on severity
                                   17

of sanction.   Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Hohenadel, 634 N.W.2d 652 (Iowa 2001) (alcoholism); Grotewold, 642
N.W.2d at 292-96 (major depression).        Joy, however, chose not to

participate in the hearing and, as a result, the record is not well

developed regarding mitigating factors.      While there is insufficient

evidence to significantly reduce the length of suspension, protection of

the public requires that this court receive assurance that any potential

health problem be addressed by Joy prior to any application for

readmission.

      In light of all the facts and circumstances, we suspend Joy’s

license indefinitely, with no possibility of reinstatement for eighteen

months.    This suspension is to run concurrently with his present

suspension for failure to comply with the client security and continuing

legal education requirements. Upon application for reinstatement, Joy

must show that he has not practiced law during the suspension period

and that he has complied with all the requirements in Iowa Court Rule

35.21.    In any application for reinstatement, Joy must present an

evaluation by a licensed health care professional verifying his fitness to

practice law. Before obtaining the evaluation, Joy must submit the name
of the proposed evaluator and the nature of the proposed evaluation to

the Board for approval.       Further, Joy must demonstrate in any

application for reinstatement that he has satisfied the judgment entered

in the Williams estate and that he has reimbursed the Svobodas the

penalty amount of $94.10.     Finally, the costs of this action are taxed

against Joy pursuant to Iowa Court Rule 35.25(1).

      LICENSE SUSPENDED.